DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 02/23/2022 have been entered and carefully considered with respect to claims 1 - 2, 6, 7, 12, 17, 19 - 21, 32 and 36 - 49 are pending in the application. Claims 1, 2, 6, 7, 12, 17, 20, 21, and 32 have been amended. Claims 8, 10, 11, 23-28, 30, 31, and 33-35 have been cancelled. Claims 36 – 49 are newly added. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 35 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on page 10:
	Applicant states that the §103 rejection is moot by amendment and points out that Chen simply cannot disclose, teach, or suggest limitations where more than one neighboring block is used. Accordingly, among other things, the limitations of Applicant's claimed first control point motion vector and second control point motion vector cannot be met by Chen. 
  Response to Applicant’s arguments
 	Examiner disagrees.
	Indeed, Chen teaches: determining, for the block being encoded, a constructed affine merging predictor candidate, the constructed affine merging predictor candidate comprising a first control point motion vector[[s]] of an affine motion model, a second control point motion vector of an affine motion model, (See Chen, Abstract and Pars. 0007, 0009 and 0049: block to determine motion vector predictors for control points of the current block; inserting, into an affine motion vector predictor (MVP) set candidate list; selected affine MVP set in the affine MVP set candidate list; Pars. 0090 – 0095: blocks used to generate spatial neighboring candidates) for affine merge mode based on the at least one spatial neighboring block, (Par. 0110: In inter mode, video encoder 20 and video decoder 30 each construct one or more candidate lists (i.e., affine MVP set candidate lists) for a current block; See also Par. 0121) wherein a predictor candidate comprises one or more control point motion vectors of an affine motion model (See Chen, Abstract and Pars. 0007, 0009, and 0049: extrapolating motion vectors of control points of the source affine block to determine motion vector predictors for control points of the current block) and one reference picture; (See Chen, Par. 0049: video encoder also signals a reference index that identifies a reference picture; See also Par. 0084 and Par. 0111)
  	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims, including the new claims, is maintained under new grounds of rejection under 35 U.S.C. 103, as being unpatentable over Chen et al. (US 20180098063 A1), hereinafter “Chen,” in view of Robert and al. (EP 3422720), hereinafter “Robert.”  	
	
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1 - 2, 6, 7, 12, 17, 19 - 21, 32 and 36 - 49 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180098063 A1), hereinafter “Chen,” in view of Robert and al. (EP 3422720), hereinafter “Robert.”  

	In regard to claim 1, Chen discloses: a method for video encoding, (Par. 0007 and disclosure in Claim 9 of Chen: method of encoding video data) comprising: determining, for a block being encoded in a picture, a top-left list of spatial neighboring blocks of comprising neighboring blocks of the list of spatial neighboring blocks of the block being encoded comprising neighboring blocks of the top-right corner, wherein the block is encoded in an affine merge mode (See Chen, Fig. 6A, 7A and 7B: illustration of current block and neighboring blocks as used in AF_INTER mode and AF_MERGE mode including neighboring blocks of the top-left corner and top-right spatial neighboring blocks of the block being encoded) 
determining, for a block being encoded in a picture, at least one spatial neighboring block; (See Chen, Figs. 2A, 2B and Pars. 0016, 0017 and 0089: illustration of derivation of spatial neighboring MV candidates for merge mode, as associated to a block; See also Pars. 0090 – 0095: blocks used to generate spatial neighboring candidates)
determining, for the block being encoded, a affine merging predictor candidate, the affine merging predictor candidate comprising a first control point motion vector[[s]] of an affine motion model, a second control point motion vector of an affine motion model, (See Chen, Abstract and Pars. 0007, 0009 and 0049: block to determine motion vector predictors for control points of the current block; inserting, into an affine motion vector predictor (MVP) set candidate list; selected affine MVP set in the affine MVP set candidate list; Pars. 0090 – 0095: blocks used to generate spatial neighboring candidates) for affine merge mode based on the at least one spatial neighboring block, (Par. 0110: In inter mode, video encoder 20 and video decoder 30 each construct one or more candidate lists (i.e., affine MVP set candidate lists) for a current block; See also Par. 0121) wherein a predictor candidate comprises one or more control point motion vectors of an affine motion model (See Chen, Abstract and Pars. 0007, 0009, and 0049: extrapolating motion vectors of control points of the source affine block to determine motion vector predictors for control points of the current block) and one reference picture; (See Chen, Par. 0049: video encoder also signals a reference index that identifies a reference picture; See also Par. 0084 and Par. 0111)
determining, (See Chen, Figs. 4, 5 and Par. 0104: motion field; motion model; block being encoded, i.e., block 400) and on the one or more control point motion vectors of the predictor candidate, (See Chen, Fig. 4 and Par. 0104, as cited above, and now in regard to control points motion vectors such as top-left/top-right control points 402, 404) wherein, on a condition that a reference picture of a first spatial neighboring block of the top-left list of spatial neighboring blocks is the same as a reference picture of a second spatial neighboring block of the top-riqht list of spatial neighboring blocks, (teaching of selecting at least one triplet of spatial neighboring blocks, wherein the spatial neighboring block of the triplet respectively belong[[s]] to said top left list, said top right list, and said bottom left list (See Chen, Figs. 6A, 7A, 8A and 10 as cited above) and wherein the reference picture being used for prediction of the spatial neighboring blocks of said triplet is the same; (For the one reference picture, see Chen, Par. 0049: video encoder also signals a reference index that identifies a reference picture; See also Par. 0084 and Par. 0111) determining, for the block being decoded, one or more control point motion vectors for top left corner, top right corner, and bottom left corner of the block (See Chen, Abstract and Pars. 0007, 0009, and 0049: extrapolating motion vectors of control points of the source affine block to determine motion vector predictors for control points of the current block) based on motion information associated to the selected triplet of spatial neighboring blocks; (See Chen, Par. 0083: When the CU is inter coded, one set of motion information is present for each PU; - i.e., motion information associated to each selected triplet of spatial neighboring blocks, as depicted for each corner of the current block)
a motion vector of [[a]] the first spatial neighboring block of the top-left list the first control point motion vector being encoded, a motion vector of the second spatial neighboring block of the top-riqht list of spatial neighboring blocks is used as the second control point motion vector of the block being encoded, and the reference picture of the first spatial neighboring block of the top-left list of spatial neighboring blocks is used as reference picture of the block being encoded;
 	determiningof the constructed affine merqinq predictor candidate; (See Chen, Figs. 4, 5 and Par. 0104: motion field; motion model; block being encoded, i.e., block 400) and 
wherein a motion vector of a spatial neighboring block with respect to a corner of the block is used as control point motion vector of the corner of the block ; (See Chen, Fig. 5, 6A, 6B: motion vector field (MVF) per sub-block of current block 600, e.g.; See also Par. 0104: control points motion vectors such as top-left/top-right control points 402, 404)
	
Chen does not disclose in specific terms the method for video encoding comprising: encoding the block based on the motion field for the selected predictor candidate, as defined in the last limitation of the claim.
However, one of ordinary skill in the art is able to use the teachings of Chen to imply the encoding of a current block based on the motion field for the selected predictor candidate. (Chen, Figs. 14A, 15, 17, 19A, and 21A: example operation for encoding video data; See also Fig.  7A: neighboring blocks used when coding a current block; Chen teaches control point motion vectors of the predictor candidate at Chen, Fig. 4 and Par. 0104, in regard to control points motion vectors, wherein the motion field identifies motion vectors used for prediction of sub-blocks of the block being encoded as disclosed in Chen, Fig. 5, 6A, 6B and Par. 0104) 
Moreover, Robert teaches features similar to encoding of a current block based on the motion field for the selected predictor candidate. (See Robert, Par. 0001: method or an apparatus for selecting a predictor candidate from a set of multiple predictor candidates for motion compensation based on a motion model such as, e.g., an affine model, for a video encoder or a video decoder; See also disclosure in Claim 3 of Robert) 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chen and Robert, before him/her, to use the features of Robert along with the techniques of Chen, in order to achieve a method for video encoding, so as to improve coding efficiency based on the disclosure of several methods to improve the motion vector predictor (MVP) or parameter prediction of affine motion prediction, (Par. 0123), with, e.g., video encoder 20 using an affine motion model in one inter prediction direction to improve the signaling of the affine motion model in another inter prediction direction (Par. 0133 and Par. 0216)  
	In regard to claim 2, Chen discloses: a method for video decoding, (Pars. 0006: method of decoding video data; See also Fig. 14B: example operation for decoding video data and disclosure in Claim 1: method of decoding video data) determining, for a block being decoded, a top-left list comprising neighboring blocks of the list of spatial neighboring blocks of the block being decoded comprising neighboring Page 3 of 12ICVW_2017P00167WOUSPATENT blocks of the top-riqht corner, wherein the block is decoded in an affine merge mode (See citations teaching corresponding limitations of the method for video encoding in above Claim 1 rejection, which limitations represent the counter part of the method for video decoding of the instant claim) 
determining, for the block being decoded, a affine merging predictor candidate, the affine merging predictor candidate comprising a first , a second control point motion vector of an affine motion model, and a [[one]] reference picture, wherein, on a condition that a reference picture of a first spatial neighboring block of the top-left list of spatial neighboring blocks is the same as a reference picture of a second spatial neighboring block of the top-riqht list of spatial neighboring blocks, a motion vector of [[a]] the first spatial neighboring block of the top-left list the first control point motion vector being decoded, a motion vector of the second spatial neighboring block of the top-riqht list of spatial neighboring blocks is used as the second control point motion vector of the block being decoded, and the reference picture of the first spatial neighboring block of the top-left list of spatial neighboring blocks is used as reference picture of the block being decoded, (See again citations teaching corresponding limitations of the method for video encoding in above Claim 1 rejection, which limitations represent the counter part of the method for video decoding of the instant claim; See Chen reference as applied to the above conditions) 
determining, for the block being decoded, one or more control point motion vectors from a particular predictor candidate; (Similar reasoning applies as above in regard to control point motion vectors from a particular predictor candidate of the block being decoded, on the basis of Chen, Abstract and Pars. 0007, 0009, and 0049, Par. 0049: and Pars. 0084 and 0111) 
of the block being decoded based on the affine motion model of the onstructed affine merging predictor candidate, (See Chen, Figs. 4, 5 and Par. 0104: motion field; motion model; block being decoded; - Chen teaches control point motion vectors of the predictor candidate at Chen, Fig. 4 and Par. 0104, in regard to control points motion vectors, wherein the motion field identifies motion vectors used for prediction of sub-blocks of the block being encoded as disclosed in Chen, Fig. 5, 6A, 6B and Par. 0104)) and on the one or more control point motion vectors of the predictor candidate, (See Chen, Fig. 4 and Par. 0104, as cited above, and now in regard to control points motion vectors such as top-left/top-right control points 402, 404)); (See Chen, Fig. 5, 6A, 6B: motion vector field (MVF) per sub-block of current block 600, e.g.; See also Par. 0104: motion vectors such as top-left/top-right control points) and 
decoding the block based on the determined prediction. (Chen, Figs. 13, 14B (reconstructing the current block as in block 1424 implies decoding process), Figs. 15B, 17, 19B, and 21B: example operation for decoding video data; See also Fig. 7A: neighboring blocks used when decoding a current block; (See also disclosure in Robert as cited for rejection of Claim 1 as analyzed above); - One of ordinary skill in the art is able to use the teachings of Chen to imply the decoding of a current block based on the motion field for the selected predictor candidate) 	In regard to claims 3 - 5, 8 - 11, 13 - 16, 18, 22 – 31, and 33 - 35, the claims are cancelled and no longer being analyzed.
	In regard to claim 6, the claim discloses: the method of claim 2, wherein the motion vector of the first spatial neighboring block used as the first control point motion vector of the block being decoded comprises translational motion information, (See Chen, Par. 0083: When the CU is inter-coded, one set of motion information is present for each PU; Par. 0102: translation motion model is applied for motion compensation prediction; Par. 0123: scaling ratio in the x and y directions (which alludes to translational motion information including translation offsets)) or wherein the motion vector of the second spatial neighboring block used as the second control point motion vector of the block being decoded comprises translational motion information. (See Chen, Par. 0083 as cited above; See also Par. 0102: translation motion model is applied for motion compensation prediction; Par. 0123: scaling ratio in the x and y directions (which alludes to translational motion information including translation offsets))
   	In regard to claim 7, the claim discloses: the method of claim 2, wherein the motion vector of the first spatial neighboring block used as the first control point motion vector comprises affine motion information, or wherein the motion vector of the second spatial neighboring block used as the second control point motion vector of the block being decoded comprises affine motion information. (See rationale applied to rejection of Claim 2 and Claim 6 on the basis of Chen as cited above in Pars. 0083, 0102 and 0123; - (There is always correlation between affine motion and translational motion: affine motion prediction can be based on translational motion vectors; translational motion vectors can be refined through an affine motion model, the translational motion being motion in which all points of a moving body move uniformly in the same line or direction))	In regard to claim 12, the claim discloses: the: method according to claim [[11]] 10, wherein a motion field for each position (x, y) inside the block being decoded is determined by: 
	
    PNG
    media_image1.png
    195
    328
    media_image1.png
    Greyscale
wherein- 2w is a width (See Chen, Par. 0105: Equation (2) is equivalent to the equation as defined in the above limitation for the motion field for each position (x, y) inside the block) 	In regard to claim 17, the claim discloses: the method of claim 2, wherein an index for indicating to use the constructed affine merging,  predictor candidate is decoded to determine the prediction of the block being decoded the particular predictor candidate from the set of predictor candidates is decoded. (See Chen, Abstract: video decoder determines, based on an index signaled in a bitstream, a selected affine MVP set in the affine MVP set candidate list; See also Par. 0049 and Par. 0051: video decoder uses the index into the affine MVP set candidate list to identify a selected affine MVP candidate set)	In regard to claim 19, the claim discloses: non-transitory computer readable storage medium having stored thereon instructions for decoding video data according to claim 2. (The rationale applied to rejection of Claim 2 also applies, mutatis mutandis, to rejection of Claim 19, which performs similar functions as the method for video decoding of Claim 2)	In regard to claim 20, the claim discloses: an apparatus for video encoding comprising at least a memory and one or more Page 5 of 12ICVW_2017P00167WOUSPATENT processors configured to perform the method of claim 1. (The rationale applied to rejection of Claim 1 also applies, mutatis mutandis, to rejection of Claim 20, which performs similar functions as the method for video encoding of Claim 1)	In regard to claim 21, the claim discloses: an apparatus for video decoding comprising at least a memory and one or more processors configured to perform the method of claim 2, (The rationale applied to rejection of Claim 2 also applies, mutatis mutandis, to rejection of Claim 21, which is an apparatus performing similar functions as the method for video decoding of Claim 2)   
	In regard to claim 32, the claim discloses: the method of claim 1 [[30]], wherein a motion field for each position (x, y) inside the block being encoded is determined by: 
    PNG
    media_image2.png
    195
    328
    media_image2.png
    Greyscale
 wherein- ioX, voy) corresponds to the control point motion vector of the top-left corner of the block being decoded[[,]]; corresponds to the control point motion vector of the top-riqht w is a width (See rationale applied to rejection of Claim 12 as analyzed above, since Claim 32 limitations are also similar to those in Claim 12. Claim 32 is the encoder counterpart of Claim 12 disclosed in Chen, Fig. 12: block diagram illustrating an example video encoder; Pars. 0048 – 0056: encoder 20)
  
	In regard to claim 36, the claim discloses: a method for video decoding, comprising: determining, for a block being decoded in an affine merge mode: a top-left list of spatial neighboring blocks of the block, the list comprising neighboring blocks of a top-left corner of the block; (See Chen, Abstract and Pars. 0007, 0009 and 0049 and Pars. 0090 – 0095: blocks used to generate spatial neighboring candidates; Par. 0110: In inter mode, video encoder 20 and video decoder 30 each construct one or more candidate lists (i.e., affine MVP set candidate lists) for a current block; See also Par. 0121) – (This is determining, for the block being encoded, a set of predictor candidates for inter coding mode based on the at least one spatial neighboring block)) a bottom-left list of spatial neighboring blocks of the block, the list comprising neighboring blocks of a bottom-left corner of the block; (Chen teaches the same limitations as above in Claim 8 in regard to determining a top left list of spatial neighboring blocks of the block being decoded among neighboring top-left corner blocks, a bottom left list of spatial neighboring blocks of the block being decoded among neighboring bottom-left corner blocks; a top right list of spatial neighboring blocks of the block being decoded among neighboring top-right corner blocks (See Chen as cited above, Figs. 6A, 7A, 8A, and Fig. 10)) determining a constructed affine merging predictor candidate for the block comprising:Page 7 of 12ICVW_2017P00167WOUSPATENT a first control point motion vector of an affine motion model at the top left corner of the block; a second control point motion vector of the affine motion model at the bottom left corner of the block; and a reference picture; wherein, on condition that a reference picture of a first spatial neighboring block of the top- left list is the same as a reference picture of a second spatial neighboring block of the bottom-left list: a motion vector of the first spatial neighboring block of the top-left list is used as the first control point motion vector of the block; (See rationale applied to rejection of claims 1 and 2, in regard to the condition that a reference picture of a first spatial neighboring block of the top- left list is the same as a reference picture of a second spatial neighboring block of the bottom-left list) a motion vector of the second spatial neighboring block of the bottom-left list and the motion vector of the first spatial neighboring block of the top-left list are used to derive the second control point motion vector of the block; and the reference picture of the first spatial neighboring block of the top-left list is used as reference picture of the block being decoded; determining a prediction of the block based on the affine motion model of the constructed affine merging predictor candidate; and decoding the block based on the determined prediction. (Claim 36 repeats similar limitations as cited in Claim 2 as analyzed previously. Claim 36 is thus rejected on the same rationale as evoked for rejection of Claim 2)
 
	In regard to claim 37, the claim discloses: the method of claim 36, wherein the second control point motion vector for the block is derived by: 
    PNG
    media_image3.png
    84
    219
    media_image3.png
    Greyscale
 wherein: (vox, voy) is a motion vector of the top-left corner of the block; (v2x, v2y) is a motion vector of the bottom-left corner of the block: h is a height of the block; and w is a width of the block. (See Chen, Par. 0105: Equation (2) is equivalent to the equation as defined in the above limitation for the motion field for each position (x, y) inside the block)
  
	In regard to claim 38, the claim discloses: the method of claim 36, wherein the motion vector of the first spatial neighboring block used as the first control point motion vector of the block comprises translational motion information, or wherein the Page 8 of 12ICVW_2017P00167WOUSPATENT motion vector of the second spatial neighboring block used as the second control point motion vector of the block comprises translational motion information. (Similar limitations are described in Claim 6 as analyzed above. Thus Claim 38 is rejected, mutatis mutandis, on the same rationale as applied to Claim 6) 
 
	In regard to claim 39, the claim discloses: the method of claim 36, wherein the motion vector of the first spatial neighboring block used as the first control point motion vector comprises affine motion information, or wherein the motion vector of the second spatial neighboring block used as the second control point motion vector of the block comprises affine motion information. (See rationale applied to rejection of Claim 2 and Claim 6 on the basis of Chen as cited above in Pars. 0083, 0102 and 0123; - (There is always correlation between affine motion and translational motion: affine motion prediction can be based on translational motion vectors; translational motion vectors can be refined through an affine motion model, the translational motion being motion in which all points of a moving body move uniformly in the same line or direction)) 

	In regard to claim 40, the claim discloses: the method of claim 36, wherein an index indicating to use the constructed affine merging predictor candidate is decoded to determine the prediction of the block. (See rationale applied to rejection of Claim 17 for similar limitations on the basis of Chen, Abstract: video decoder determines, based on an index signaled in a bitstream, a selected affine MVP set in the affine MVP set candidate list; See also Par. 0049 and Par. 0051: video decoder uses the index into the affine MVP set candidate list to identify a selected affine MVP candidate set) 
 
	In regard to claim 41, the claim discloses: a non-transitory computer readable storage medium having stored thereon instructions for decoding video data according to the method of claim 36. (See rationale applied, mutatis mutandis, to rejection of claims 19 and 36) 
  
	In regard to claim 42, the claim discloses: an apparatus for video decoding comprising at least a memory and one or more processors configured to perform the method of claim 43. (See rationale applied, mutatis mutandis, to rejection of claims 19 and 43)
  
	In regard to claim 43, the claim discloses: a method for video encoding, comprising: determining, for a block being encoded in a picture in an affine merge mode: a top-left list of spatial neighboring blocks of the block, the list comprising neighboring blocks of a top-left corner of the block; (See rationale applied to rejection of Claim 1 for corresponding limitation) a bottom-left list of spatial neighboring blocks of the block, the list comprising neighboring blocks of a bottom-left corner of the block; (Chen teaches the same limitations as above in Claim 8 in regard to determining a top left list of spatial neighboring blocks of the block being decoded among neighboring top-left corner blocks, a bottom left list of spatial neighboring blocks of the block being decoded among neighboring bottom-left corner blocks; a top right list of spatial neighboring blocks of the block being decoded among neighboring top-right corner blocks (See Chen as cited above, Figs. 6A, 7A, 8A, and Fig. 10)) determining a constructed affine merging predictor candidate for the block comprising: a first control point motion vector of an affine motion model at a top left corner of the block; a second control point motion vector of the affine motion model at a bottom left corner of the block; and a reference picture, wherein, on condition that a reference picture of a first spatial neighboring block of the top- left list is the same as a reference picture of a second spatial neighboring block of the bottom-left list: a motion vector of the first spatial neighboring block of the top-left list is used as Page 9 of 12ICVW_2017P00167WOUSPATENT the first control point motion vector of the block; (See rationale applied to rejection of claims 1 and 2, in regard to the condition that a reference picture of a first spatial neighboring block of the top- left list is the same as a reference picture of a second spatial neighboring block of the bottom-left list) a motion vector of the second spatial neighboring block of the bottom-left list and the motion vector of the first spatial neighboring block of the top-left list are used to derive the second control point motion vector of the block; (See rationale applied to rejection of Claim 36, in regard to the condition: a motion vector of the second spatial neighboring block of the bottom-left list and the motion vector of the first spatial neighboring block of the top-left list are used to derive the second control point motion vector of the block) and the reference picture of the first spatial neighboring block of the top-left list is used as reference picture of the block being encoded; determining a prediction of the block based on the affine motion model of the constructed affine merging predictor candidate; and encoding the block based on the determined prediction. (Claim 43 repeats similar limitations as cited in Claim 1 as analyzed previously. Claim 43 is thus rejected on the same rationale as evoked for rejection of Claim 1, in regard to the reference picture of the first spatial neighboring block of the top-left list being used as reference picture of the block being encoded, and determining a prediction of the block based on the affine motion model of the constructed affine merging predictor candidate for encoding the block based on the determined prediction)
 
	In regard to claim 44, the claim discloses: the method of claim 43, wherein the second control point motion vector for the block is derived by: 
    PNG
    media_image4.png
    84
    219
    media_image4.png
    Greyscale
 wherein: (vox, voy) is a motion vector of the top-left corner of the block;  
    PNG
    media_image5.png
    22
    420
    media_image5.png
    Greyscale
 
h is a height of the block; and w is a width of the block. (See Chen, Par. 0105: Equation (2) is equivalent to the equation as defined in the above limitation for the motion field for each position (x, y) inside the block)
 
	In regard to claim 45, the claim discloses: the method of claim 43, wherein the motion vector of the first spatial neighboring block used as the first control point motion vector of the block comprises translational motion information, or wherein the motion vector of the second spatial neighboring block used as the second control point motion vector of the block comprises translational motion information. (See rationale applied, mutatis mutandis, to rejection of claims 6 and 43) 
 
	In regard to claim 46, the claim discloses: the method of claim 43, wherein the motion vector of the first spatial neighboring block used as the first control point motion vector comprises affine motion information, or wherein the motion vector of the second spatial neighboring block used as the second control point motion vector of the block comprises affine motion information. (See rationale applied, mutatis mutandis, to rejection of claims 7, 39 and 43)
  
	In regard to claim 47, the claim discloses: the method of claim 43, wherein an index indicating to use the constructed affine merging Page 10 of 12ICVW_2017P00167WOUSPATENT predictor candidate is encoded to determine the prediction of the block. (See rationale applied, mutatis mutandis, to rejection of Claim 17 for similar limitations on the basis of Chen, Abstract: video decoder determines, based on an index signaled in a bitstream, a selected affine MVP set in the affine MVP set candidate list; See also Par. 0049 and Par. 0051: video decoder uses the index into the affine MVP set candidate list to identify a selected affine MVP candidate set))  

	In regard to claim 48, the claim discloses: a non-transitory computer readable storage medium having stored thereon instructions for encoding video data according to the method of claim 43. (See rationale applied, mutatis mutandis, to rejection of claims 1, 19 and 43) 

	In regard to claim 49, the claim discloses: an apparatus for video encoding comprising at least a memory and one or more processors configured to perform the method of claim 43. (See rationale applied, mutatis mutandis, to rejection of claims 20 and 43)




References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Chen et al. (US 20180359483 A1) teaches MOTION VECTOR PREDICTION.
		SON et al. (US 20180220149 A1) teaches INTER PREDICTION METHOD AND DEVICE IN VIDEO CODING SYSTEM.
		Ikai et al. (US 20190037231 A1) teaches PREDICTION IMAGE GENERATION DEVICE, VIDEO DECODING DEVICE, AND VIDEO CODING DEVICE.
		Li et al. (US 20180316929 A1) teaches GRADIENT BASED MATCHING FOR MOTION SEARCH AND DERIVATION.
		Jin et al. (US 20180070105 A1) teaches SUB-PU BASED BI-DIRECTIONAL MOTION COMPENSATION IN VIDEO CODING.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487